UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6344


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RODDIE PHILLIP DUMAS, SR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge.  (3:04-cr-00083-FDW-DCK-1; 3:12-cv-00365-
FDW)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roddie Phillip Dumas, Sr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roddie     Phillip      Dumas,    Sr.,    seeks       to    appeal    the

district court’s order denying relief on his Fed. R. Civ. P.

60(b) motion for reconsideration in his 28 U.S.C.A. § 2255 (West

Supp. 2013) proceeding.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)          (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard        by     demonstrating        that

reasonable     jurists      would    find     that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on    procedural       grounds,       the    prisoner       must

demonstrate    both    that    the    dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dumas has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense     with    oral    argument    because      the       facts    and     legal



                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3